Citation Nr: 0609353	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-15 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpel tunnel 
syndrome (CTS) in the right hand and wrist.

2.  Entitlement to service connection for CTS in the left 
hand and wrist.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2002 and 
July 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2005, who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002 & Supp. 2005) and who participated in this 
decision.

As part of his testimony before the undersigned, the veteran 
and his representative stated that they felt the issue 
concerning the claimed sinusitis was better framed as one of 
service connection for a respiratory condition to include 
sinusitis.  However, procedurally, the Board observes that 
the issue as it was adjudicated by and appealed from the RO 
was service connection for sinusitis.  The Board thus infers 
a claim for additional respiratory disability including, but 
not limited to, allergic rhinitis.  The RO is instructed to 
contact the veteran and clarify whether or not the veteran 
wishes to pursue a claim for additional respiratory disorder.  
If he does, the RO is asked to adjudicate the claim. 


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran is 
diagnosed with CTS in the right hand and wrist that is 
etiologically linked to his active service.

2.  The medical evidence establishes that the veteran is 
diagnosed with CTS in the left hand and wrist that is 
etiologically linked to his active service.

3.  The medical evidence establishes that the veteran is 
diagnosed with a lower back disability, to include sacroiliac 
joint dysfunction, that is etiologically linked to his active 
service.

4.  The medical evidence establishes that the veteran is 
diagnosed with sinusitis that is etiologically linked to his 
active service.


CONCLUSIONS OF LAW

1.  CTS in the right hand and wrist, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  CTS in the left hand and wrist, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303 .

3.  A lower back disability, to include sacroiliac joint 
dysfunction, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

4.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the present case, the medical evidence reflects that the 
veteran has been diagnosed with CTS of the right and left 
hands and wrists, a lower back disability to include 
sacroiliac joint dysfunction, and sinusitis that have been 
etiologically related to his active service.  The record 
contains two opinions proffered by the veteran's private 
treating physicians.

The first is dated in October 2003 and is proffered by Lori 
A. Hess, M.D.  It is noted that Dr. Hess is the veteran's 
military physician and had access to the veteran's service 
medical records as well as post-service medical records, 
which the statement shows she reviewed in arriving at her 
opinions.  In pertinent part, Dr. Hess opines:

The [veteran] ... has been seen and 
evaluated in our clinic for complaints of 
wrist pain, low back pain, foot pain, and 
pain in the buttocks and hamstrings.  
During his time in the military, his job 
required that he perform heavy lifting, 
moving pallets, clerical tasks, and 
building crates.  Following performing 
these repetitive motion and strenuous 
physical activities, the patient began to 
experience the above noted symptoms.  He 
was diagnosed with Carpal Tunnel 
Syndrome, [sacroiliac] joint Dysfunction, 
tightness in the hamstrings, Chronic [low 
back pain], Pes Planus, and Plantar 
Fasciitis.  He was treated with several 
courses of physical therapy, anti-
inflammatory medications, orthotics, and 
splints, in attempt to alleviate his 
symptoms.

The patient continues to experience these 
symptoms . . .   It is my opinion, that 
these symptoms are more likely than not 
related to the patient's duties he 
performed while in the military.

In March 2004, Dr. Hess again offered her opinion, noting 
that the veteran continued to require treatment for 
conditions diagnosed as CTS and sacroiliac joint dysfunction, 
as well as for associated tightness in the hamstrings and 
chronic lower back pain.  She again stated her opinion that 
it is as likely as not that these conditions are caused by 
the veteran's military service.  

The March 2004 opinion further diagnosed sinusitis, which Dr. 
Hess again opined is as likely as not precipitated by the 
veteran's active military service.  

The second opinion is dated in March 2004 and proffered by 
David B. Lovic, M.D.  In pertinent part, Dr. Lovic observed 
the veteran to exhibit 100 percent nasal obstruction 
secondary to significantly deviated nasal septum as well as 
significant turbinate hypertrophy.  The physician diagnosed 
maxillary sinus disease, opining:

[The veteran] developed this sinus 
disease during his military service.  
This service is at least likely as not to 
have caused or aggravated his condition 
considering his multiple overseas 
assignments and exposure to weather and 
climate changes.

It is noted that Dr. Lovic provided a statement in October 
2003 at which time he observed the veteran to manifest an 
acute sinus infection.  The physician advised that computed 
tomography (CT) scan of the sinuses would be accomplished to 
rule out significant sinus disease.  The March 2004 opinion 
was provided following CT scan, conducted in February 2004.

VA and non-VA treatment records reflect complaints of and 
treatment for these conditions, including assessments of 
CTS/repetitive stress syndrome, back spasms, pain in the 
buttocks, hamstring strain, and sinus problems in March 2003; 
CTS in July 2003; and mild to moderate maxillary sinusitis in 
February 2004 by CT scan.  

Reports of VA examination conducted in September and October 
2002 reflect diagnoses of mechanical lower back pain and CTS.  
No opinion as to etiology was proffered.

Concerning the claimed sinusitis, VA examination initially 
showed a diagnosis of chronic sinusitis, but CT scan results 
conducted in September 2002 showed findings of mucus 
retention cysts in both maxillary antra, otherwise 
unremarkable.  Re-examination then resulted in the conclusion 
that the veteran evidenced no findings of acute or chronic 
nose or sinus disease.  An examination conducted in March 
2004 reflected findings of mild deviation of the nasal septum 
with no changes noted by CT scan.  No evidence of acute or 
chronic nose or sinus disease was again detected.

The Board has reviewed the medical evidence in the present 
case and finds that the medical evidence concerning the 
claimed sinusitis it as least in equipoise.  Both VA and non-
VA diagnoses and opinions have been presented by physicians.  
Both reviewed the CT scans of the sinuses, but had 
contrasting opinions of what those scans reflect.  Treatment 
records, however, show treatment for sinusitis with diagnoses 
of both acute and chronic conditions.

Moreover, in this case, the veteran filed his claim for 
service connection within one year following his discharge 
from active service.  The Board observes that service medical 
records reflect complaints of and treatment for the claimed 
conditions, including sinusitis, and that the medical 
evidence reflects diagnoses within the year after discharge 
from active service.  Thus, the Board finds that service 
connection for sinusitis is appropriate.  See 38 C.F.R. 
§ 3.102 (2005); see also Hampton v. Gober, 10 Vet. App. 481, 
482 (1997). 

After review of the entire record, the Board finds that the 
medical evidence supports the findings of a causal link 
between active service and the diagnosed CTS of right and 
left wrists and hands, a lower back disability to include 
sacroiliac joint dysfunction, and sinusitis.  Accordingly, 
service connection is therefore appropriate for CTS of the 
right hand and wrist, CTS of the left hand and wrist, a lower 
back disability including sacroiliac joint dysfunction, and 
sinusitis.

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002) and Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  Given the 
favorable outcome to grant service connection for the claimed 
conditions, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Service connection for CTS in the right hand and wrist is 
granted.

Service connection for CTS in the left hand and wrist is 
granted.

Service connection for a lower back disability, to include 
sacroiliac joint dysfunction is granted.

Service connection for sinusitis is granted.



_____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


